Title: To George Washington from John Jay, 4 May 1794
From: Jay, John
To: Washington, George


               
                  Dr Sir
                  N. York Sunday morng [4 May 1794]
               
               Your Letter to the chancellor went the Day after I wrote to you by his mother to Clermont; and that Day I frequently heard that the appointment to France had been offered to him—Mrs Montgomery mentioned it I am told without Reserve—whence they learned it I cannot conjecture.
               I have just been reading a Pamphlet written by Noah Webster which is in some Respects interesting—I take the Liberty of enclosing it.  By next Saturday I shall be ready to sail, and am assured that the Vessel will then be ready also. The measure of suspending hostile and angry proceedings until the Effect of Negociation shall be decided, meets here with warm and general approbation; and your Prudence and moderation has been commended in every Conversation at which I been present since my Return—it is a constant theme with old Doctr Rodgers, whose congregation comprizes many irregular Spirits, by which I mean persons inclined to change and not friendly to the present State of things.
               A little vessel has lately arrived here from St Domingo—she carried a large Quantity of Powder, covered over with Indian corn—she was stopped and examined by an armed Vessel, who deceived by the corn, permitted her to pass; she has made a great voyage, and with little Prudence the Story is told. I am Dr Sir your obliged & faithful Servt
               
                  John Jay
               
            